DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. In addition, amended claim 4 and other claims are alternative rejected as discussed below.
	Applicant argues Chou fails to disclose the technical feature “deleting one or more of the downloaded samples” because Chou disclose “the start frame and video data between … are not sent to the client device 103,” which means that the start frame and video data are not sent in the first place and thus cannot be deleted” from the memory. In Chou, the star frame and video data are actually deleted from the computing device streaming the video to the client device” rather from the client device. Rachabathuni fails to disclose that any downloaded data are deleted (pages 6-8). This argument is respectfully traversed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually (i.e., Rachabathuni fails to disclose any “downloaded data are deleted”…) where the rejections are based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is based on the combination of Rachabathuni and Chou. The non-final rejection does not rely on Rachabathuni for the teaching of deleting. Instead, Chou is relied on for the teaching of deleting one or more “downloaded sample” as indicated on pages 3-4 of the non-final rejection. 
With respect to Applicant’s argument that Chou disclose the feature of “deleting one or more of the downloaded samples because Chou does not disclose the sample are sent to the client device, but instead, the video data are actually deleted from the computing device, Examiner notices that the teaching of obtaining downloaded sample by downloading via a network a plurality of samples to a memory is already taught by Rachabathuni reference as discussed on page 3 of the non-final rejection and see also paragraphs 0032, 0038, 0044, 0090-0091, wherein the memory is read on storage/memory that stores content from content source). In addition, the rejection does not interpret the client device 300 is the claimed “multimedia playback device”. Instead, in addition to Rachabathuni, the rejection also interprets the “multimedia playback device” comprises client device and/or computing device as discussed on pages 3-4> Note that Chou disclose computing device 102 comprises desktop, portable computing device, etc. comprising memory/storage for storing received content – see for example, paragraphs 0022, 0027). Therefore, the combination of reference disclose all claim limitation including obtaining downloaded samples downloading content via a network to a memory and deleting downloaded samples.


With respect to claim 4, Applicant argues Rachabathuni fail to disclose the operations recited in claim 4 are performed at the client device because the operations (15) and (16) of FIG. 4 of Rachabathuni are performed by or at the server (the file server 452). The amended claim 4 recites that “comparing, at the multimedia playback device, the target start time with at least…of samples that have been downloaded to the memory of the multimedia playback device.” Rachabathuni fails to disclose the amended technical feature of “downloading, at the multimedia playback device,….when the memory of the multimedia playback device stores sample corresponding to the target start time.” (pages 9-11). This argument is respectfully traversed.
	Again, the claim does not recite specific location of “multimedia media playback” device. Although Rachabathuni using the term “server”, Rachabathuni discloses a data storage system may include a home-storage NAS device, on which a user can store his or her video/audio content and get access to the same using certain software client provided with the NAS and/or compatible therewith. Storage access clients may be mobile clients, desktop client (paragraph 0012). Data storage server 210 comprises, for example, a personal in-home box, which may be accessible by the client 230 either locally (paragraph 0032), The client 230 may comprises a server ..which includes a control circuitry, memory/data storage devices (paragraph 0038). The client 230 may maintain video content on the non-volatile data storage 240 and uploading (at least portion of video file) to the client 230 prior to initiating playback (paragraph 0044). The process 600 involves downloading the requested video file, or at least a portion thereof, from a data store associated with the server (paragraphs 0090-0091). Thus, the “multimedia playback device” comprises client device and/or “server” with storage device/memory obtains and download at least a portion of requested video file for playback back, compares at the multimedia playback device, the target time... below.	
	For the reasons given above, rejection of claims are discussed below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rachabathuni (US 20190069006) in view of Chou (US 20170251284).

Regarding claim 1, Rachabathuni discloses a multimedia content playback method, comprising:
 	 obtaining a plurality of downloaded samples by downloading via a network a plurality of samples of a multimedia content to a memory (obtaining a plurality video content by receiving, via a network connected to live video source, a plurality file/data of a multimedia content to a local storage/memory – see include, but not limited to, paragraphs 0032, 0036, 0038, 0044, 0046, 0082,0091-0092; figures 2, 5-6 and discussion in “response to arguments” above);
 	wherein each sample has a time stamp (each video file/segment has a timestamp - figures 5-6, paragraphs 0058-0059, 0064, 0078-0079, 0082, 0091-0092); 
	receiving a seek command which specifies a target start time (receiving a seeking input which specifies a desired start time – figures 4-5, paragraphs 0059, 0061, 0063-0067, 0077-0079); 
	ending of destroying the one or more downloaded samples (ending or destroying the existing playback video playback session – see figures 4-5, paragraphs 0053, 0066, 0078).
	downloading a target sample corresponding to the target start time (receiving video data/file corresponding to the desired start time t2– see include, but not limited to, figures 4-5, paragraphs 0017, 0053, 0066, 0079).  
	Rachabathuni does not explicitly disclose ending and/or destroying comprises deleting.
	Chou, in addition to Rachabathuni, discloses obtaining a plurality of samples by downloading via a network the plurality of samples of a multimedia content to a memory (receiving video content by downloading the video content to a storage of computing device and/or client device – see include, but not limited to, figures 1, 3, paragraphs 0022, 0024, 0029 and discussion in “response to arguments” above); 
	receiving a seek command (selecting a desired start time – see include, but not limited to, figure 3, paragraphs 0034).
	Chou also discloses deleting one or more of the downloaded samples (deleting start frame and/or video data between the nearest header and the new start frame – see include, but not limited to, figure 9, paragraph 0040).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rachabathuni with the teaching of deleting one or more samples as taught by Chou in order to yield predictable result of improving the user experience by reducing any latency that may occur during decoding process (see paragraph 0021). 

Regarding claim 2, Rachabathuni in view of Chou discloses the method of claim 1, further comprising: comparing the target start time with at least one of the time stamps of the downloaded sample (comparing the desired start time with at least one of the timestamp of the downloaded/stored video - see include, but not limited to, Rachabathuni: figures 4-6, paragraphs 0016, 0059, 78-79, 0090-0091; Chou: figures 9-10); 
 	wherein the step of deleting one or more of the downloaded samples deletes at least one downloaded sample whose time stamp is greater than the target start time (deleting start frame and/or video data prior to the targeted key frame and/or desired start time – see figures 9-10, paragraph 0040).  

Regarding claim 3, Rachabathuni in view of Chou discloses the method of claim 1, wherein the step of deleting one or more of the downloaded samples deletes the downloaded samples (deleting the received/downloaded start frame, video data before the new desired start time – see include, but not limited to, Chou: figures 9-10, paragraph 0040).  

Regarding claim 5, limitations of a multimedia content playback device that correspond to the limitations of the method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Rachabathuni in view of Chou discloses the multimedia content playback device (client and/or network attached storage device/computing device – see include, but not limited to, Rachabathuni: figures 1-2, 4; Chou: figures 1-2), comprising: 
 	a network transceiver circuit (network transceiver circuity with video source/content provider – see include, but not limited to, Rachabathuni: figures 1-2, 4; Chou: figures 1-2); 
 	a memory, storing a plurality of program instructions or program codes (storage/memory storing a plurality of program instructions/codes - see include, but not limited to, Rachabathuni: figures 1-2, 4, paragraph 0095; Chou: figures 1-2, paragraphs 0005, 0031, claim 11); and 
 	a processing unit, coupled to the network transceiver circuit and the memory and configured to execute the program instructions or program codes to perform following actions (see include, but not limited to, Rachabathuni: figures 1-2, 4, paragraph 0095; Chou: figures 1-2, paragraphs 0005, 0031, claim 11): 
 	9obtaining a plurality of downloaded samples by using the network transceiver circuit to download a plurality of samples of a multimedia content to the memory, wherein each sample has a time stamp; 
 	receiving a seek command which specifies a target start time; deleting one or more of the downloaded samples; and 
 	downloading a target sample corresponding to the target start time to the memory (see similar discussion in the rejection of claim 1 and include, but not limited to, Rachabathuni: figures 1-2, 4, paragraphs 0032, 0038, 0044, 0090-0091, 0095; Chou: figures 1-2, paragraphs 0005, 0031, claim 11).  

Regarding claims 6-7, the additional limitations of a multimedia content playback device that correspond to the additional limitations of the method in claims 2-3 are analyzed as discussed in the rejection of claims 2-3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rachabathuni (US 20190069006) in view of Ma (US 20170111705) or Lewis et al. (US 20190208277).

Regarding claim 4, Rachabathuni discloses a multimedia content playback method for a multimedia playback device, comprising: 
 	obtaining, at the multimedia playback device, a plurality of downloaded samples by downloading via a network a plurality of samples of a multimedia content to a memory, wherein each sample has a time stamp (see similar discussion in the rejection of claim 1 and see include, but not limited to, paragraphs 0032, 0036, 0038, 0044, 0046, 0082, 0091-0092, figures 2, 4-6, and discussion in “response to arguments” wherein “multimedia playback device” is read on the client and/or “server” with storage device that receives, downloads, storage content uploaded/provided via a network from content source); 
 	receiving, at the multimedia playback device, a seek command which specifies a target start time (see similar discussion in the rejection of claim 1 and figures 4-6); 
 	comparing, at the multimedia playback device, the target start time with at least one of the time stamps of the samples that have been downloaded to the memory of the multimedia playback device (see similar discussion in the rejection of claim 2 and paragraphs 0038, 90-91); and 
 	 downloading, at the multimedia playback device, the first sample that is later than the target start time, the memory of the multimedia playback device stores the sample corresponding to the target start time (see include, but are not limited to, figures 1-2, 4-5, paragraphs 0038, 0044, 0046,  0082, 0091-0092 and discussion in “response to arguments” above).  However, Rachabathuni does not explicitly disclose not downloaded rather than downloading the sample when memory stores the samples.
	Ma or Lewis (hereinafter referred to as Ma/Lewis) discloses downloading, at multimedia playback device, first sample that is later than the target start time and not downloaded rather than downloading the sample corresponding to the target start time, when the memory of the multimedia playback device stores the sample corresponding to the target start time (resume/playback the buffered content at the resumed start time (instead of downloading it again), and download the remain portion when the sample/content at the start/resume time is already buffered in memory/storage of multimedia playback device – see include, but not limited to, figure 4, paragraphs 0016, 0037, 0042, 0043; Ma: figures 1-2, 3, paragraphs 0045, 0065, 0069).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rachabathuni with the teaching of not downloaded rather than downloading the same when memory stores the sample corresponding the target start time as taught by Ma/Lewis in order to yield predictable result of reducing download requirements (Lewis: paragraph 0073) or providing seamless transition and rapid resumption/seeking of playing (Ma: paragraphs 0045-0046).

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over May Jr. et al. (US 20110246621) in view of Ma (US 20170111705) or Lewis et al. (US 20190208277).

Regarding claim 4, May discloses a multimedia content playback method for a multimedia playback device (figures 1, 3A, 5, 16A-16E), comprising: 
 	obtaining, at the multimedia playback device, a plurality of downloaded samples by downloading via a network a plurality of samples of a multimedia content to a memory, wherein each sample has a time stamp (obtaining, at the client device, a plurality of downloaded playlist and/or media files by downloading via a network 110 a plurality of files of media content to a memory of client device, wherein each file has a timestamp – see include, but not limited to, figures 1, 3A, 5-6, 16A-16E paragraphs 0067, 0075, 0162, 0172, 0214); 
 	receiving, at the multimedia playback device, a seek command which specifies a target start time (receiving at client device via user interface, a seek command which specifies a desired start time to – see include, but not limited to, figures 13, 16C-16E, paragraphs 0214, 0216, 0220); 
 	comparing, at the multimedia playback device, the target start time with at least one of the time stamps of the samples that have been downloaded to the memory of the multimedia playback device (comprising, at the client device, a desired start time with at least one of the timestamp of the samples that have been downloaded to the memory of the media playback device based on seek/select point  – see include, but not limited to, figures 13, 16C-16E, paragraphs 0214, 0216, 0220); and 
 	 downloading, at the multimedia playback device, the first sample that is later than the target start time, the memory of the multimedia playback device stores the sample corresponding to the target start time (downloading, at client device, updated/new file subsequent or later than the desired start time, the memory of the client device store files corresponding to the desired start time  – see include, but not limited to, figures 13, 16C-16E, paragraphs 0066, 0067, 0075, 0200, 0214, 0216, 0220).  May does not explicitly disclose not downloaded rather than downloading the sample when memory stores samples.
	Ma or Lewis (hereinafter referred to as Ma/Lewis) discloses downloading, at multimedia playback device, first sample that is later than the target start time and not downloaded rather than downloading the sample corresponding to the target start time, when the memory of the multimedia playback device stores the sample corresponding to the target start time (resume/playback the buffered content at the resumed start time (instead of downloading it again), and download the remain portion when the sample/content at the start/resume time is already buffered in memory/storage of multimedia playback device – see include, but not limited to, figure 4, paragraphs 0016, 0037, 0042, 0043; Ma: figures 1-2, 3, paragraphs 0045, 0065, 0069).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify May with the teaching of not downloaded rather than downloading the same when memory stores the sample corresponding the target start time as taught by Ma/Lewis in order to yield predictable result of reducing download requirements (Lewis: paragraph 0073) or providing seamless transition and rapid resumption/seeking of playing (Ma: paragraphs 0045-0046).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 are alternatively rejected under 35 U.S.C. 102(a)(1) as being  anticipated by May Jr. et al. (US 20110246621).
	Note: all documents that are directly or indirectly incorporated by references in May (paragraphs 0001-0018) in their entireties are treated as part of the specification of May (see for example, MPEP 2163.07 (b)).

Regarding claim 1, May discloses a multimedia content playback method, comprising:
 	 obtaining a plurality of downloaded samples by downloading via a network a plurality of samples of a multimedia content to a memory (obtaining files of media content by downloading via a network a plurality of files of media content to a memory/storage of client device - see include, but not limited to, figures 1, 3A, 5-6, 16A-16E paragraphs 0067, 0075, 0162, 0172, 0200, 0214);
 	wherein each sample has a time stamp (each video file/segment has a timestamp – see include, but not limited to, figures 6, 16A-16E, paragraphs 0107, 0147, 0200); 
	receiving a seek command which specifies a target start time (receiving a seeking input which specifies a desired start time – see include, but not limited to, figures 116A-16E 0214); 
	deleting one or more downloaded samples (removing/deleting one or more file/sample from downloaded files – see include, but not limited to, paragraphs 0067, 0132, 0141, 0148, 0172, 0200).
	downloading a target sample corresponding to the target start time (downloading the desired sample/file corresponding to desired start time selected by user  – see include, but not limited to, figures 13, 16C-16E, paragraphs 0066, 0067, 0075, 0214, 0216, 0220 ).   

Regarding claim 2, May discloses the method of claim 1, further comprising: comparing the target start time with at least one of the time stamps of the downloaded sample (comparing the desired start time with at least one of the timestamp of the downloaded file/sample – see include, but not limited to, figures 6, 13, 16A-16E, paragraphs 0067, 0132, 0139, 0141, 0148, 0172, 0200, 0214, 0216, 0220); 
 	wherein the step of deleting one or more of the downloaded samples deletes at least one downloaded sample whose time stamp is greater than the target start time (deleting or removing oldest file or previous downloaded file based on desired start time see include, but not limited to, figures 6, 13, 16A-16E, paragraphs 0067, 0132, 0139, 0141, 0148, 0172, 200, 0214, 0216, 0220).  

Regarding claim 3, May discloses the method of claim 1, wherein the step of deleting one or more of the downloaded samples deletes the downloaded samples (deleting the downloaded file/sample – see include, but not limited to, paragraphs 0067, 0132, 0139, 0141, 0148, 0172, 200, 0214).  

Regarding claim 5, limitations of a multimedia content playback device that correspond to the limitations of the method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, May discloses the multimedia content playback device (client device– see figures 1, 5, 8), comprising: 
 	a network transceiver circuit (network transceiver circuity interface with network 110 and server 120 – see include, but not limited to, figures 1, 5, 8, paragraphs 0149, 0185); 
 	a memory, storing a plurality of program instructions or program codes (storage/memory storing a plurality of program instructions/codes - see include, but not limited to, figures 1, 5, paragraphs 0075, 0186); and 
 	a processing unit, coupled to the network transceiver circuit and the memory and configured to execute the program instructions or program codes to perform following actions (see include, but not limited to, figures 1, 5, paragraphs 0075, 0185-0188): 
 	9obtaining a plurality of downloaded samples by using the network transceiver circuit to download a plurality of samples of a multimedia content to the memory, wherein each sample has a time stamp (see similar discussion in the rejection of claim 1, and include, but not limited to, paragraphs 0067, 0200, 0214, figures 6, 13, 16A-16E); 
 	receiving a seek command which specifies a target start time; deleting one or more of the downloaded samples; and 
 	downloading a target sample corresponding to the target start time to the memory (see similar discussion in the rejection of claim 1, and include, but not limited to, paragraphs 0067, 0200, 0214, figures 6, 13, 16A-16E).  

Regarding claims 6-7, the additional limitations of a multimedia content playback device that correspond to the additional limitations of the method in claims 2-3 are analyzed as discussed in the rejection of claims 2-3.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ellis (US 20020174430) discloses downloading content to multimedia device, playback content from the seek point, and deleting downloaded content (figures 6, 11, 37, 61, 65, 95).
Berger et al. (US 20150325268) discloses downloading videos with commercials to mobile devices and deleting the downloaded video (paragraphs 0023, 0117).
Tanaka (US 20130347047) discloses content reproduction device, system and method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
February 10, 2022